Title: To Benjamin Franklin from Félix António Castrioto, 8 June 1779
From: Castrioto, Félix António
To: Franklin, Benjamin


Sir
Lisbon 8 of Jun 1779.
Having wrote to you several times, giving information of what was passed respecting the Comission I was charged with: and not recieving the honnour of any answer, it would perhapes be proper to desist from the atempt to obtain it, and spare me self the trouble of importuning you any more. But it is impossible for me to belive that, if my lettres was come to your hands, you could have any reason to refuse me the satisfaction at least of knowing that you had recieved them: and in fact who could expect that a man who was the first foriner that undertook in Public the defence of your Peoples rights, exposing the justice of their cause in three different pamphlets, which, I can without presumption assert, made a deep impression in many peoples minds: a man who offered himself to negotiate in his country the interesses of your Nation, and hazarded his own by the excess of his zeel in acquiting himself of this comission, when he gives acount of the effects of his endeavours, you should juge him not deserving your answer? To think, that the success of my efforts having not answer’d your expectation made me not worthy of your attention, should be inconsistent with the opinion I intertain of your principles, and I can not help to belive that a person who strives to be useful to your People must be estimable to you, independent of the success of his ardour. So persuaded, I am inclinable to supose that my letters, tho’ adressed as you ordered, have been misled: and now, Sir, that your public caracter renders unnecessaire any precautions, I take the liberty to felicitate you upon the progresses of the American prosperity, and upon the justice done to your merit by your Governement.
If my suposition, about the letters I wrote to you, is right, you must be otherwise informed that my representations of your pretentions were not at first successeful, and even it was found improper that I should be so eager in promoting them; but I found afterwards our Ministers better disposed to treat this matter, and I was realy achemed of not finding meself authorised with a letter from you to proceede in the negotiation: Circonstances becoming more favourable my zeel could have been more effectual: at least I am sure nobody could with more efficacity manage your interesses, as nobody ever showed more afection for your new Republic, without any personal interest, or other inducement, then the attachement to the rights of human kind, of which I look upon the Americans as the Defenders. It is however natural I should aspire to see meself estim’d by those which I estime so much: and to wish that the effects of my sentiments should excite alike ones in my favour. You promised me to send to the Congress some of my pamphlets, and to enform them of my offers to serve their Cause; how could the opinion of their justice be so well founded, if it would fail in this particular instance? How could their known gratitude disregard so candide a well wisher? The only mark of theirs and your regard I could desire was to give me an oportunity of imploying meself in their sirvice: I was flatered with the notion of having found that; but, deprived of an answer, my satisfaction soon vanished. The same sentiments, not withstanding, still excite me, and they are sincer, so is the particular estime and respect with which I am Sir Your most humble and affectionate servant
Felix Antony Castrioto.

P.S. If I can at last merit your answer my name is sufficient for adress.

 
Notation: Castrioto Felix Antoni 8. Juin 1779.—
